        Case 7:17-cv-01091-PMH-PED Document 44 Filed 11/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TYRONE FARMER,                                                                           Tll-^z^
                                Petitioner,                        17 Civ, 1091 (KMK)(PED)

                - against -                                                  ORDER

 JOHN COLVIN,

                                Respondent.


PAUL E. DAVISON, U.S.M.J.:


       On September 22, 2017, Petitioner Tyrone Farmer, acting pro se, filed a motion


requesting that this action be stayed and to grant him leave to file a Section 440.10 motion to


vacate his original conviction to exhaust his slate court remedies. [Dkt. 27.] By Order dated


November 20, 2017,1 denied the motion on the basis that Petitioner had failed to demonstrate

good cause for his failure to exhaust. [Dkt. 32.] Petitioner requested additional time to file an


objection to my November 20 Order, which I granted, and Petitioner had leave to file an


objection through October 5, 2018. [Dkt. 37.]

       Petilioner filed a letter dated September 28, 2018 once again asking to stay this action,

because he was "waiting on a decision from the Appellate Division Second Department," [Dkt.


40.] He asked that his letter be construed, "as a motion for an 'Extension of Time.'" Id


Petition filed no other documents in response to my November 20 Order and offered no further


explanation as to why he objects to the November 20 Order.


       I explained in the November 20 Order that district courts ordinarily have authority to

issue stays of habeas petitions, but that discretion is circumscribed by AEDPA. See Rhmes v.


Weber, 544 U,S. 269 (2005). Specifically, the Supreme Court cautioned that frequent stays may


frustrate the twin purposes ofAEDPA, namely to encourage finality and to streamline federal
        Case 7:17-cv-01091-PMH-PED Document 44 Filed 11/02/20 Page 2 of 2



habeas proceedings by incentivizing petitioners to seek relief from state courts in the first


instance. Id at 277, I adopt the same reasoning today.

       Allowing Petitioner to stay these proceedings would constitute an abuse of discretion


under Rhines, and Petitioner fails to show good cause to grant an additional stay. Petitioner had


the opportunity to submit additional evidence supporting his request for a stay but has not done


so. This matter has been fully brief and is ripe for consideration.


       Accordingly, Petitioner's request for a further stay of these proceedings is DENIED.


This matter is deemed fully submitted.

Dated: November 2, 2020
        White Plains, New York




                                                      Paul Tr=Davison
                                                      United States Magistrate Judge
